DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 5 November 2020, to the last office action has been entered and made of record. 
In response to the cancellation of claims 6-10, they are acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has overcome the objection to the specification of the previous Office action, and the respective objection has been withdrawn.
In response to the amendments to the claims, specifically addressing the objections to claims 4, 9, and 14 of the previous Office action, the amended language of claims 4 and 14 and the cancellation of claim 9 has overcome the respective objections, and the objections have been withdrawn.
Amendments to the independent claims 1 and 11 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 16-25, they are acknowledged and made of record.

Response to Arguments
Applicant's arguments filed 5 November 2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 13-15 of Applicant’s remarks, that the teachings of Lee fails to teach the claimed features of “filtering the depth map based on the color map to obtain a first depth filter map” and “detecting pixel values of pixels in the first depth filter map to find one or more first pixels with the pixel values less than or equal to a preset value, and forming a black dot cavity area based on the one or more first pixels”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
	Applicants assert on p. 13-14 of Applicant’s reply, that the Lee reference fails to teach filtering the depth map based on the color map to obtain a first depth filter map because Lee’s teachings for dividing the main depth map into a plurality of depth segments is different from filtering the depth map based on the color map to obtain a first depth filter map. Although filtering in the image processing arts includes image processing to achieve the effect of noise suppression, the term filtering may also be reasonably used to refer to separating and emphasizing features or elements of an image. Lee’s teachings of dividing the main depth map into a plurality of depth segments according to the segment distribution map (see Lee [0053]-[0054]) separates the main depth map into a plurality of depth segments, thus suggesting the broadest reasonable interpretation of filtering the depth map to obtain a first depth filter map. Examiner further notes that Lee’ segment distribution map is obtained based on (see Lee [0039]-[0042]), and thus the filtering of Lee’s main depth map is based on corresponding color image information. Thus, Lee’s teachings of dividing the main depth map into a plurality of depth segments according to the segment distribution map provides a suggested teaching for the broadest, reasonable interpretation (BRI) of the claimed features of “filtering the depth map based on the color map to obtain a first depth filter map”.
	Applicants further assert on p. 14-15 of Applicant’s reply that Lee’s teachings fails to teach finding one or more first pixels with the pixel values less than or equal to a preset value because Lee’s teachings of determining pixels with invalid depth value based on depth values having a significant difference from the average depth value of the depth segment is different from the determination method for the first pixels of claim 1. Lee discloses removing the invalid depth values according to a statistical result and discloses an exemplified embodiment where the average depth value of a corresponding segment is used (see Lee [0055]). Lee discloses that a main depth value of a corresponding pixel is determined as invalid depth value having a significant difference from the average depth value of the depth segment (see Lee [0055]). Lee’s teachings suggest determining the differences of depth values of pixels of a segment with the average depth value of segment, reading upon the broadest reasonable interpretation of “detecting pixel values of pixels in the first depth filter map”, and the determination of invalid depth values having a significant difference from the average depth value suggests that a predetermined value representing a significant difference is used to compare with the determined differences of depth values. Lee’s determination of invalid depth values thus suggests determining pixels with difference values that are greater than the suggested significant difference value, and subsequently also determines pixels with depth values that are less than the suggested significant difference value. Lee’s necessary repair depth map including a plurality of holes may be generated based on the determination results (see Lee [0054]-[0056]). Thus, the teachings of Lee suggests to one of ordinary skill in the art the broadest, reasonable interpretation of the claimed .

Claim Objections
Claims 21 and 25 are objected to because of the following informalities:  
Claims 21 and 25 recite, “… and σ2 represents a noise variance.; ”, where the Examiner assumes a typographical error exists and “σ2 represents a noise variance[[.]];” is intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20, dependent upon claim 19, recites, “the step of the column calibration comprises: adjusting the depth map … ”, and claim 19 recites, “wherein the step of obtaining the depth map comprises: searching for matched corresponding pixels in a left view image and a right view image which after column calibration;” (emphasis added). As claim 19 discloses that the process steps for obtaining the depth map is performed after column calibration, claim 20’s recitation for the “depth map” lacks sufficient antecedent basis as the recited column calibration is performed prior obtaining the depth map. As there is insufficient antecedent basis for this limitation in the claim, claim 20 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
For the purposes of further examining the application on the merits, the Examiner assumes that “column calibration” of claim 20 is intended to recite the “calibration to the depth map and the color map” as suggested by the corresponding specification paragraph [0068]. 

Claims 21 and 25 recite a “formula (1)” which includes an “exp ()” function term and further recites in the respective claims that “the formula (1) indicates an exponential function with e as the base, e = 2.71828183”. As claims 21 and 25 are currently presented, the “exp ()” term of formula (1) is a functional limitation which is defined by the operations of the “exp ()” function, and thus is regarded as a functional limitation. However, as formula (1) recites the term “exp ()”, yet does not clearly define the actual operations in which “exp ()” represents, and that the claims further describes the formula (1) as an exponential function with a base of “e = 2.71828183”, the claim scope for the “exp ()” term would thus cover all possible exponential functions with a base of “e = 2.71828183”. Thus, the claims fail to clearly indicate the scope of the “exp ()” term in which the boundaries for the exponential function are not well defined, and one of ordinary skill in the art would not know from the claim terms, in view of the specification, what the “exp ()” term would encompass. Therefore, claims 21 and 25 are indefinite as the claims employs functional limitation which are ambiguous in defining the claim scope for the “exp ()” term. See MPEP 2173.05(g).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 11-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0302595), herein Lee, in view of Zhao et al. (“INPAINTING ALGORITHM FOR KINECT DEPTH MAP BASED ON FOREGROUND SEGMENTATION”), herein Zhao .
Regarding claim 1, Lee discloses a computer-implemented method for depth map repair and filtering, comprising executing on a processor the steps of: 
obtaining a depth map and a color map of a target object in a predetermined scene (see Lee [0036]-[0038], where a main depth map is obtained; see Lee [0039]-[0042], where corresponding color image values are obtained by the segment distribution map); 
filtering the depth map based on the color map to obtain a first depth filter map (see Lee [0053]-[0054], where the main depth map is divided into a plurality of depth segments according to the segment distribution map, suggesting the broadest reasonable interpretation of filtering the depth map based on the color map to obtain a first depth filter map); 
detecting pixel values of pixels in the first depth filter map to find one or more first pixels with the pixel values less than or equal to a preset value, and forming a black dot cavity area based on the one or more first pixels (see Lee [0055], where the first invalid depth values from the main depth map are removed so as to generate necessary repair depth map including a plurality of holes, where the determination of the first invalid depth values is based on determination of difference values being greater than or less than a significant difference, suggesting the broadest reasonable interpretation of finding one or more first pixels with the pixel values less than or equal to a preset value);
re-assigning a depth value of each of the one or more first pixels in the black dot cavity area according to a preset rule to obtain the depth map after repair (see Lee [0048], where a plurality of optimized depth values are generated respectively for the holes and fills the optimized depth values into the necessary repair depth map to generate an optimized depth map).
Lee does not explicitly teach filtering the depth map after repair to obtain a second depth filter map.
Zhao teaches in a related and pertinent (see Zhao Abstract), where a Gaussian filter is used to remove noise from a depth map after performing depth map foreground inpainting and hole filling in the background of the depth map (see Zhao sect. II. Feature of Kinect Depth Map). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Zhao’s technique of using a Gaussian filter to remove noise from the inpainted / hole filled depth map to arrive at a final repaired depth map to the teachings of Lee such that a Gaussian filter is used in the repaired depth map to remove noise. This modification is an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Lee teaches in a base method for performing depth map hole filling method to repair invalid depth values of the obtained 

Regarding claim 2, please see the above rejection of claim 1. Lee and Zhao disclose the method of claim 1, wherein the step of filtering the depth map based on the color map to obtain the first depth filter map comprises: 
obtaining a pixel matrix of pixels in the color map (see Lee [0041]-[0042], where pixel values are obtained for the segment distribution map);
obtaining any pixel in the pixel matrix, setting a matrix window centering on the obtained pixel, and obtaining a median value of gray values of all the pixels in the matrix window (see Lee [0053], where statistical calculations are performed according to the segment distribution map, where the statistical calculation may be median calculation); and 
assigning the median value to one or more pixels in the depth map corresponding to the position or the obtained pixel to obtain the first depth filter map , wherein the positions of the pixels in the depth map are in one-to-one correspondence with the positions of the pixels in the color map (see Lee [0053], where statistical calculations are performed according to the segment distribution map, where the statistical calculation may be median calculation, and the depth segments of the segment distribution map is generated according to the calculated color parameter of the corresponding image pixels).


dividing the black dot cavity area into a first black dot cavity area and a second black dot cavity area (see Zhao sect. IV. 1. Depth map foreground inpainting, where the foreground and background areas of the depth map are segmented, leading to the corresponding holes to be separated into foreground and background holes); 
re-assigning the depth value of each of the one or more first pixels in the first black dot cavity area according to a first preset rule to obtain a first repaired depth map (see Zhao sect. IV. 1. (3) Fill the foreground of depth map, where matching pixels according to a sum of absolute difference criteria is used to fill the foreground holes of the depth map); 
re-assigning the depth value of each of the one or more first pixels in the second black dot cavity area according to a second preset rule to obtain a second repaired depth map (see Zhao sect. IV. 4. Determine the match region and fill the holes of background, where the holes in the background are filled according to a weighted average of a local match region); and 
taking the first repaired depth map and the second repaired depth map as the depth map after repair (see Zhao sect. V. Experimental Results and Fig. 10 and 11, where the final repaired depth map includes the foreground and background areas of the depth map); 
wherein, the first black dot cavity area is an area the target object is located in the depth map, and the second black dot cavity area is an area other than the first black dot cavity area in the depth map (see Zhao sect. IV. 1. Depth map foreground inpainting, where the foreground depth map corresponds to foreground objects and the background depth map area corresponds to areas outside of the foreground area, thus the corresponding holes regions would be located in the corresponding foreground and background areas).


Regarding claim 5, please see the above rejection of claim 1. Lee and Zhao disclose the method of claim 1, wherein before the step of obtaining the depth map and the color map of the target object in the predetermined scene comprises: 
obtaining the depth map and the color map based on a left view image and a right view image from a camera (see Lee [0036] where the segment distribution map and main depth map are obtained based on a left and right image from a stereoscopic imaging system).

Regarding claim 11, it recites a robot performing the method of claim 1. Lee and Zhao teach a robot, under the broadest reasonable interpretation of the term, performing the method of claim 1 (see Lee [0033]-[0034], where the image processing apparatus includes memory for storing programs to be executed by processors). Please see above for detailed claim analysis, with the exception to the following further limitations:
Please see the above rejection for claim 1, as the rationale to combine the teachings of Lee and Zhao are similar, mutatis mutandis.

Regarding claim 12, see above rejection for claim 11. It is a robot claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Regarding claim 13, see above rejection for claim 11. It is a robot claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 15, see above rejection for claim 11. It is a robot claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Regarding claim 16, please see the see above rejection for claim 1. Lee and Zhao disclose the method of claim 1, wherein the depth map and the color map of the target object in the predetermined scene are the depth map and the color map of the same target object in the same scene (see Lee [0036], where the left and right image used to determine the depth map and segment distribution map are of the same scene; see also Zhao Fig. 1, where the color texture image and depth map are of the same scene with the same objects). 

(see Zhao sect. IV. Algorithm Description and Fig 7, 8, and 9, where neighboring pixels of the match region used to repair the holes in the depth map are shown to be on the same background or foreground object; see also Zhao sect. IV. Algorithm Description, 2. Match region of depth map for inpainting, and Fig. 8 and 9, where the depth map values of the match regions are shown to be continuous). 

Claims 4, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhao as applied to claims 3 and 13 above, and further in view of Guigues et al. (US 2014/0253679), herein Guigues.
Regarding claim 4, please see the above rejection of claim 3. Lee and Zhao disclose the method of claim 3, wherein 
the first preset rule is: 
taking any pixel in the first black dot cavity area as a starting point in the first black dot cavity area (see Zhao sect. IV. 1. (3) Fill the foreground of depth map and Eq. (3)), where a foreground edge hole pixel location is chosen to center a NxN area around)
searching for a first reference pixel along at least one direction of the surrounding area of the starting point in the first black dot cavity area (see Zhao sect. IV. 1. (3) Fill the foreground of depth map and Eq. (3)), where a NxN area around the foreground edge hole pixel is searched for a matching pixel to fill the foreground edge hole);
wherein the second preset rule is: 
(see Zhao sect. IV. 4. Determine the match region and fill the holes of background, where the holes in the background are filled according to a weighted average of a local match region; see Zhao sect. IV. 2. Match region of depth map for inpainting and Eq. (4), where the match region is determined by searching for a rectangular image area of NxN around a background hole region seed point), 
calculating an average value of the depth values of the found second reference pixels (see Zhao sect. IV. 4. Determine the match region and fill the holes of background and Eq. (5) (right column), where the holes in the background are filled according to a weighted average of a local match region, where the average value is indicated to be computed using the depth values of the match region), and 
assigning the average value to the starting point in the second black dot cavity area, wherein the second reference pixel refers to a pixel with the pixel value larger than a second preset value (see Zhao sect. IV. 4. Determine the match region and fill the holes of background, where the holes in the background are filled according to a weighted average of a local match region).
Lee and Zhao do not explicitly disclose that the first preset rule includes comparing the depth values of the first found first reference pixel in each direction to obtain a minimum depth value, and assigning the minimum depth value to the starting point in the first black dot cavity area, wherein the first reference pixel refers to a pixel with the pixel value larger than a first preset value.
Guigues teaches in a related and pertinent method for correcting defective depth values in depth map images (see Guigues Abstract), where defective pixels of a depth map are corrected with respect to foreground object and background object depth values (see Guigues [0052]), and discloses (see Guigues [0065]-[0068]).
At the time of filing, one of ordinary skill in the art would have found it obvious to use Guigues technique of using a minimum depth value of surround foreground depth values as the new depth value for correcting a defective depth map pixel as a substitute for finding the correction value for the foreground depth map area of Lee and Zhao. This modification is a simple substitution of one known element for another to obtain predictable results. In this instance, Lee and Zhao teach in a method for performing depth map hole filling method to repair invalid depth values of the obtained depth map and generate an optimized depth map, where the foreground and background areas of the depth map are segmented and are inpainted and repaired according to region specific techniques.  Guigues teaches in a related method for correcting defective depth values in depth map images, where the value for correcting a defective depth map value corresponding to a foreground object region is estimated from finding the minimum depth value of the surrounding valid foreground pixels. One of ordinary skill in the art could have substituted Lee and Zhao’s foreground hole filling technique with Guigues’s technique based on finding the minimum depth value of the surrounding valid foreground pixel, and would predictably yielded the use of a minimum depth value of the surrounding foreground pixels as the correction value to the defective depth map pixel. 

Regarding claim 14, see above rejection for claim 13. It is a robot claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 14 are similarly rejected.


taking any pixel in the first black dot cavity area as the starting point in the first black dot cavity area (see Zhao sect. IV. 1. (3) Fill the foreground of depth map and Eq. (3)), where a foreground edge hole pixel location is chosen to center a NxN area around); 
searching for the first reference pixels that appear for the first time at least one direction of the surrounding area of the starting point in the first black dot cavity area (see Zhao sect. IV. 1. (3) Fill the foreground of depth map and Eq. (3)), where a NxN area around the foreground edge hole pixel is searched for a matching pixel to fill the foreground edge hole); 
comparing the first reference pixels that appear for the first time along each directions of the surrounding area of the starting point in the first black dot cavity area one by one, and obtaining a smallest non-zero value in the first reference pixels (see Guigues [0065]-[0068], where the new depth value may be estimated from a set of surrounding valid pixels by a variety of means and includes using the minimum of the depth values of valid foreground object pixels); and 
assigning the smallest non-zero value to the starting point in the first black dot cavity area (see Guigues [0052] and [0065]-[0068], were the minimum depth value of valid foreground object pixels is suggested to be used to correct defective pixel of a depth map).
	Lee, Zhao, and Guigues do not explicitly disclose searching for the first reference pixels that appear for the first time along six directions of the surrounding area of the starting point in the first 
	However, Guigues further discloses that the new depth values estimated for correcting each identified defective depth values in the depth image are estimated using valid surrounding pixels of an identified invalid pixel, which any suitable number of valid pixels can be used for the determination and the surrounding pixels are shown correspond to eight directions around the identified invalid pixel, including, a top, top left, left, lower left, bottom, lower right, right and upper right directions (see Guigues [0062], Fig. 7 and 8). 
	 At the time of filing, one of ordinary skill in the art would have found it obvious from the further teachings of Guigues that the estimating a new depth value for an invalid pixel in the depth map of Lee, Zhao, and Guigues from a set of surrounding valid pixels using the minimum of the depth values of valid surrounding pixels would be searched along eight directions corresponding to the surrounding pixels of the identified invalid pixel, where the suggested eight directions would encompass and suggest the claimed six directions of the surrounding area of the starting point. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Guigues provides additional suggested teaching that any suitable number of valid surrounding pixels can be used for the determination of the new depth value of an invalid pixel, which would include the full eight directions corresponding to each surrounding pixel to an invalid pixel. One of ordinary skill in the art would reasonably be able to expect a scenario where there are eight valid pixels surrounding an invalid pixel, and a corresponding minimum depth value of the valid surrounding pixels is found along the eight directions and used as the new depth value. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhao as applied to claim 1 above, and further in view of Fu et al. (“Research on depth hole filling algorithm based on Kinect”), herein Fu.
Regarding claim 17, please see the above rejection of claim 1. Lee and Zhao do not explicitly disclose the method claim 1, wherein the preset value is 0.
Fu teaches in a related and pertinent hole filling algorithm (see Fu Abstract), where the depth values for holes or cavities in the depth images are set to 0 (see Fu. sect. I. Introduction), and the pixel filtering is performed to the pixels with zero depth values to identify small cavities in the depth image (see Fu sect. II. B. Hole Filling based on pixel filtering).
At the time of filing, one of ordinary skill in the art would have found it obvious to use Fu’s technique of using a pixel filter find pixels with a zero depth value in the depth image for finding small holes in the depth map depth map area of Lee and Zhao. This modification is a simple substitution of one known element for another to obtain predictable results. In this instance, Lee and Zhao teach in a method for performing depth map hole filling method to repair invalid depth values of the obtained depth map and generate an optimized depth map, where invalid depth values are identified based on a significant difference with a depth segment’s average value.  Fu teaches in a related method for correcting filling holes in depth map images, where the cavities are indicated by finding pixels with a zero depth value in the depth map image. One of ordinary skill in the art could have substituted Lee and Zhao’s invalid depth value determination method with Fu’s technique for finding cavities in the depth map image based on finding pixels with a zero depth value in the depth map, and would predictably yield the finding pixel corresponding to cavities or holes in the depth map image which have a depth value equal to 0. 

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Zhao as applied to claims 1 and 11 above, and further in view of Humenberger et al. (“A fast stereo matching algorithm suitable for embedded real-time systems”), herein Humenberger.
Regarding claim 19, please see the see above rejection for claim 1. Lee and Zhao disclose the method of claim 1, wherein the step of obtaining the depth map comprises: 
searching for matched corresponding pixels in a left view image and a right view image (see Lee [0037], pixel difference between each left pixel and right pixel that correspond to each other, suggests that matching corresponding pixels are found between the left and right images); 
obtaining a parallax map by calculating pixel offsets of the corresponding pixels in the left and the right view images based on a triangulation principle (see Lee [0036]-[0037], where pixel differences are calculated between corresponding left and right pixels); and 
calculating depth information of the original image by using parallax information based on a projection model (see Lee [0037], depth values of the left and right image pixels are estimated according to the focal lengths for the left and right lens to capture the left and right image, the distance between the two lenses, and the pixel difference between the corresponding left and right pixels); and 
obtaining the depth map according to the depth information of the original image (see Lee [0037], where the estimated depth values is used to obtain depth maps).
Lee and Zhao do not explicitly disclose searching for matched corresponding pixels after column calibration.
Humenberger teaches in a related and pertinent stereo matching algorithm (see Humenberger Abstract), where camera calibration between a left and right camera image is performed prior to performing stereo matching (see Humenberger sect. 2. Stereo vision).


Regarding claim 23, see above rejection for claim 11. It is a robot claim reciting similar subject matter as claim 19. Please see above claim 19 for detailed claim analysis as the limitations of claim 23 are similarly rejected.

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Zhao, and Humenberger as applied to claims 19 and 23 above, and further in view of Fu et al. (“Research on depth hole filling algorithm based on Kinect”), herein Fu.

adjusting the depth map and the color map to make imaging origin coordinates of the depth map and the color map coincide.
Fu teaches in a related and pertinent hole filling algorithm (see Fu Abstract), where depth images and color images are aligned such that the visual field of the two images are matched and the final color pixels and their associated depth pixel points are identical and have same coordinates (see Fu sect. II. A. Depth image and color image alignment)
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Fu’s technique of performing image alignment between a color image and depth image to Lee, Zhao, and Humenberger’s method where the obtained depth map and segment distribution maps are aligned. This modification is an application of known technique to a similar method ready for improvement to yield predictable results. In this instance, Lee, Zhao, and Humenberger teach in a base method for performing depth map hole filling method to repair invalid depth values of the obtained depth map and generate an optimized depth map using an obtained depth map and segment distribution map obtained from stereoscopic imaging.  Fu teaches in a method for depth hole filling, the known technique of performing image alignment between depth images and color images such that the visual field of the two images are matched and the final color pixels and their associated depth pixel points are identical and have same coordinates. One of ordinary skill in the art would have recognized that by applying Fu’s known technique of performing image alignment to Lee, Zhao, and Humenberger’s depth map and segment distribution map would have predictably yielded aligned depth maps and segment distribution maps and mitigate unpredictable image processing results due to deviations between the depth map data and the segment distribution map data. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (“DEPTH ENHANCEMENT WITH IMPROVED EXEMPLAR-BASED INPAINTING AND JOINT TRILATERAL GUIDED FILTERING”) is pertinent in teaching a depth enhancement method which performs hole filling of depth images using exemplar-based inpainting and joint trilateral guided filtering (see Zhang Abstract), where components of a filter kernel include exponential functions (see Zhang sect. 2.3. Joint Trilateral Guided Filter).
Javidnia et al. (US 2018/0027224, effectively filed 19 July 2016) is pertinent in teaching a method for improving and refining depth map information (see Javidnia Abstract), where a weighted median filter is suggested (see Javidnia [0121]-[0127]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661